     Case: 1:20-cv-06805 Document #: 8 Filed: 11/20/20 Page 1 of 1 PageID #:41

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Samantha Tavel
                              Plaintiff,
v.                                                   Case No.: 1:20−cv−06805
                                                     Honorable Manish S. Shah
Matt Riddle, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 20, 2020:


       MINUTE entry before the Honorable Manish S. Shah: The motions for leave to
appear pro hac vice [6] [7] are granted. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
